Citation Nr: 1116845	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 29, 2004, for the grant of a higher 10 percent disability rating for residuals of a right shoulder sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2005, the RO issued a decision increasing the rating for the Veteran's right shoulder disability from 0 to 10 percent, retroactively effective from August 4, 2004.  In October 2005, he submitted a notice of disagreement (NOD) claiming he was entitled to an earlier effective date of June 18, 1955 for this higher rating, so extending all the way back to when he was discharged from service.  In June 2006, the RO issued a decision denying an earlier effective date to that point in time.  In September 2006, in response, he submitted another NOD.  In January 2007, the RO issued a statement of the case (SOC) continuing to deny an earlier effective date.  And, in March 2007, he submitted a substantive appeal (VA Form 9), completing the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2010).

The RO, however, since has issued another decision in January 2008, so during the pendency of this appeal, assigning a slightly earlier effective date of July 29, 2004.  That same month, the RO concurrently issued a supplemental statement of the case (SSOC) reiterating this slight change in effective date for this higher rating, but denying an even earlier effective date.  The RO also more recently issued another SSOC in April 2010 continuing to deny an even earlier effective date, and in May 2010 the RO certified the appeal of this claim to the Board.

In October 2010, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c).  He also clarified that he believes he is entitled to an effective date of December 5, 1996 (when he had a VA examination), as opposed to the June 18, 1955 date he previously had claimed.

In April 2011, because of his age, the Board advanced the Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The date of receipt of the Veteran's claim for an increased rating for his right shoulder disability was July 29, 2004 - the effective date of his higher 10 percent rating for this disability.

2.  It is not factually ascertainable within one year prior to that date that he met the requirements for this higher rating.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 29, 2004, for the grant of this higher 10 percent rating for the right shoulder disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in January and December 2005 and February 2010, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him 

in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, that the RO issued that January 2005 VCAA notice letter prior to initially adjudicating his claim in June 2005, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  It also deserves mentioning that he was apprised of the disability rating and effective date elements of his claim in letters dated in March and June 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And since providing that additional VCAA notice in December 2005, March and June 2006, and February 2010, the RO has readjudicated his claim in the April 2010 SSOC, including considering any additional evidence received in response to that additional notice.  This is important to point out because if, as here, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03- 1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

The January and December 2005 VCAA notice letters mentioned meet these revised Vazquez-Flores' requirements.

And as for the duty to assist, there are no Social Security Administration (SSA) records in the file.  A February 2010 Formal Finding of Federal Records Unavailability indicates that, in February 2008 and January 2010, the RO requested the Veteran's SSA records, but the SSA responded these records were unavailable and have been destroyed.  Given these unsuccessful attempts by VA to obtain these records, additional attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  And, regardless, when questioned further about these records during his October 2010 hearing, the Veteran clarified these records have no bearing on his earlier-effective-date claim, so are irrelevant, because they do not concern or pertain to his right shoulder disability.  VA therefore would only have an obligation to obtain these records if they were pertinent to this claim, which he readily acknowledged they are not.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury or consequent disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

Therefore, all available evidence pertaining to the Veteran's claim, which is obtainable and relevant, has been obtained.  The RO obtained or made reasonable attempts to obtain his service treatment records (STRs), service personnel records, private medical records, and VA medical records.  Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to an Earlier Effective Date
for the Higher 10 Percent Rating for his Right Shoulder Disability

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase.

It follows that three possible effective dates may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet App 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

With all of this in mind, the Board turns to the first determinative issue - the date of receipt of the Veteran's claim.  A review of the file shows that his VA Form 
21-526, Veteran's Application for Compensation and/or Pension, was faxed from the Veterans Service Office in Stockton, California, on July 29, 2004.  It was 
date-stamped as having been received at the RO on August 4, 2004, hence, the reason the RO initially assigned an effective date of August 4, 2004 but later changed it to July 29, 2004.


The Veteran does not allege to have filed his claim for an increased rating for his right shoulder disability any earlier than July 29, 2004.  See the transcript of his October 2010 hearing testimony before the Board.  Furthermore, a review of the file does not suggest there was any earlier formal or informal communication in writing from him requesting a determination of entitlement or evidencing a belief in entitlement the higher rating.  Thus, the Board finds the evidence of record establishes the date of receipt of his claim as July 29, 2004, coinciding with his existing effective date.  See again 38 C.F.R. § 3.1(p); and Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

Having determined the date of the Veteran's claim for an increased rating as July 29, 2004, the next inquiry in the analysis is when he met the requirements for this higher rating.

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5201-5203.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.

DC 5201 concerns limitation of motion of the arm and shoulder and provides a minimum 20 percent rating for limitation of motion of the arm at the shoulder level, regardless of whether the major or minor extremity is affected; higher ratings are available if motion is more restricted and depending on whether the arm and shoulder involved are the major or minor upper extremity.

DC 5203 concerns impairment of the clavicle or scapula and provides a 10 percent rating for malunion of the clavicle or scapula of either shoulder or nonunion of the clavicle or scapula without loose movement of either shoulder; higher ratings are available for nonunion or dislocation of the clavicle or scapula with loose movement.


When evaluating musculoskeletal disabilities that are at least partly rated on the basis of the extent they cause limitation of motion, VA may, in addition to applying the schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination, including during flare-ups and with prolonged, repeated use, whenever these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The essential basis of the Veteran's claim for an earlier effective date is that the VA compensation examiner that earlier evaluated him on December 5, 1996, did not check to see whether there was a tear of the rotator cuff of this shoulder, such as by range-of-motion testing, a magnetic resonance imaging (MRI), etc., which, if he had, would have confirmed the Veteran was entitled to a higher rating for his right shoulder disability.  So he is not arguing that the results of that earlier examination are sufficient to establish he was entitled to a higher disability rating.  Rather, he maintains that examination was inadequate in assessing the extent and severity of his disability, especially insofar as it failed to properly address his right shoulder symptoms and, had that examiner performed a more thorough or comprehensive examination, it would have been evident the disability deserved a greater rating.  See the transcript of the Veteran's October 2010 hearing testimony.

Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish that examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when, as seemingly here, this has been circumstantially called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).


But perhaps even more importantly, that VA Compensation and Pension Examination (C&P Exam), performed by Health Analysis, Inc., was requested in response to the Veteran's then just recently filed October 1996 claim for VA compensation or pension benefits on account of a stroke that he unfortunately reportedly had suffered in July 1990.  And in describing the residuals of that stroke in his October 1996 claim application (on VA Form 21-526) and accompanying statements - including in terms of its debilitating effect and how it had affected his ability to work and make a satisfactory living wage, there was absolutely no mention whatsoever of any consequent disability involving his right shoulder.  Instead, he referred only to other residual impairments involving hearing loss, his balance and equilibrium (vertigo), tinnitus, chronic exhaustion/fatigue, and ear pain.  And while it is true that VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  That is, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, that December 1996 VA C&P Exam was more than one year before he eventually filed the increased-rating claim for his right shoulder disability on July 29, 2004.  See again 38 C.F.R. § 3.400(o)(2)); and Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The only remaining question, then, is whether it was factually ascertainable within the year immediately preceding this claim that he met the requirements for the higher 10 percent rating; else, under 38 C.F.R. § 3.400(o)(2) and Harper, the earliest possible effective date he may receive is the date of receipt of this claim.

To this end, the Veteran has submitted statements from his ex-wife and neighbor, generally indicating they had observed him having difficulties with his right shoulder for many years - since 1958 and 1996, respectively.  He also submitted a December 1955 letter from a private physician, Dr. J.M., indicating the right shoulder symptoms included aching and stiffness, extending into the arm, with swelling and pain upon rotation.

Although the Veteran's ex-wife and neighbor are competent to provide evidence of their personal observations concerning his right shoulder symptoms, and Dr. J.M.'s statement is competent medical evidence the Veteran had right shoulder symptoms even in 1955, none of this evidence is tantamount to concluding his symptoms or the extent of his consequent disability met the requirements for the higher 10 percent rating during the one year immediately preceding the receipt of his July 29, 2004 claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  These statements and letters, even the one from Dr. J.M., do not for example address the exact extent of the limitation of motion the Veteran had in his right shoulder and arm to allow for a meaningful comparison with what is required for a compensable rating under DC 5201 and do not alternatively address the requirements for a 10 percent or higher rating under DC 5203, either.  So it cannot be said that it was factually ascertainable, based on this evidence received after the fact, that he was entitled to this higher 10 percent rating during the one year immediately preceding his July 29, 2004 claim.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (in certain instances permitting consideration of a "retrospective" medical opinion to determine the severity of a disability years or even decades prior).

Going back for a moment to that December 1996 VA C&P Exam, even though as mentioned it primarily concerned the residuals of the Veteran's July 1990 stroke, that examination of his extremities nonetheless determined he had normal range of motion in all joints with no deformity.  As well, there was no heat, swelling, or redness, no clubbing, cyanosis, or peripheral edema, adequate musculature, adequate grip, and fist formation, bilaterally.  So his more recent assertions regarding the degree and extent of his right shoulder symptoms in December 1996 are in contradiction and stark contrast to the results of that December 1996 VA C&P Exam.  Furthermore, his VA treatment records show that in May 1998, so about 11/2 years later, he reported that he had full range of motion and that his right shoulder rarely caused any problems.  Therefore, his present-day claim of more severe right shoulder disability, including greater limitation of motion, is not substantiated by the more contemporaneous objective medical findings and, in turn, serve to undermine his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Not until beginning in June 2002, so considerably later, did the Veteran complain of upper extremity symptoms, including bilateral shoulder symptoms, and even then they were attributed to cervical spine arthritis and carpel tunnel syndrome, so not to his right shoulder disability.  These symptoms therefore could not have served as grounds for increasing the rating for this right shoulder disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, although he received medical treatment within a year prior to filing his July 29, 2004 claim for an increased rating for his right shoulder disability, he gave no indication this disability had increased in severity so as to warrant a higher rating, nor was there any other indication or even suggestion of this.

In January 2005, VA provided the Veteran another C&P Exam - this time specifically concerning his right shoulder disability.  The report of that exam indicates there was tenderness below the lateral acromion.  There also was atrophy of the infraspinatus and supraspinatus.  There was no erythema, warmth, or swelling.  The Hawkins test resulted in pain.  The empty can test resulted in pain and some weakness.  There was no crepitus.  There was a negative cross arm test.  The resisted external rotation appeared weak with associated pain.  The internal rotation appeared slightly weak.  The ranges of motion were 142 degrees flexion, active and passive, and 140 degrees with repetitive use; 170 and 175 degrees abduction, active and passive, respectively, and 165 degrees on repetitive use; 50 degrees extension; 50 degrees rotation for all maneuvers; 80 degrees rotation for all internal maneuvers.  All ranges of motion were with pain, except for extension.  

He was able to reach behind his back to his sacrum.  Based on the results of that C&P Exam, the RO increased the rating for his right shoulder disability to 10 percent.  And, as mentioned, this rating increase eventually was made retroactively effective from the date of receipt of this claim - July 29, 2004.  Under the circumstances presented, there simply is no basis for assigning an earlier effective date because, for the reasons and bases discussed, it was not factually ascertainable within the immediately preceding year that he met the requirements for this higher rating.  So, again, under 38 C.F.R. § 3.400(o) and Harper v. Brown, 10 Vet App 125, 126 (1997), this is the correct effective date.

Since the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than July 29, 2004, for the grant of the higher 10 percent rating for the right shoulder disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


